DETAILED ACTION
The present office action is responsive to communications received on 02/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, and 15 were amended.
Claims 1-20 are pending.

Response to arguments
With respect to the 35 USC § 103 rejection: The applicant’s arguments with respect to the amended claims 1, 8, and 15 based on the examiner’s search a new prior art, Ballard (US 6847719 B1), was found that discloses the argued amended claims. The claim mapping has been updated and rejected under 35 USC § 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boivie (US 20160188494 A1) hereinafter referred to as Boivie in view of Himmel et al. (US-6453342-B1) hereinafter referred to as Himmel and Ballard (US 6847719 B1) hereinafter referred to as Ballard.

With respect to claim 1, Boivie discloses: A method, comprising: retrieving an encrypted instance of a data object from a data store; storing the retrieved encrypted instance of the data object in a cryptcache; (Boivie paragraph [0008] discloses retrieving encrypted data from external memory 105 and storing it in L2 Cache).
decrypting the encrypted instance in the cryptcache to a cleartext instance of the data object (Boivie paragraph [0008] discloses decrypting the encrypted data) and storing the cleartext instance of the data object in a clearcache; (Boivie paragraph [0008] discloses storing the clear data in L1 Cache).
Biovie does not explicitly disclose defining a hibernation rate for the data object. Furthermore, does not explicitly disclose setting an access window limiting availability to the cleartext instance.
However, Himmel in an analogous art discloses: a hibernation rate defined for the data object, the hibernation rate defining an amount of time the data object may be in a cleartext form; (Himmel column 2 lines 13-31 disclose “once a browser window displays an encrypted page, the disk cache retains an unencrypted copy of the page in an unencrypted form” wherein column 5 lines 25-40 disclose defining amount of timer wherein unencrypted data remains in cache, for example, causing “page to be cached for 10 days” wherein column 5 lines 48-65 disclose the timer for the hibernation rate could be set by system administrator or HTML tag).
and securing the cleartext instance of the data object in the clearcache by setting an access window limiting availability to the cleartext instance of the data object in the clearcache corresponding to the hibernation rate. (Himmel column 5 lines 25-40 disclose defining amount of timer wherein unencrypted data remains in cache, for example, causing “page to be cached for 10 days”. In this embodiment the access window limiting availability to the cleartext instance of the data object in the clearcache would be 10 days which is the hibernation rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biovie to allow defining the hibernation rate as disclosed by Himmel to allow users to browse using different machines without the security concern that their history or their cleartext data could be tracked (see Himmel column 2 lines 32-60).
determining an encryption strength corresponding to the encrypted instance of the data object; determining a hibernation rate defined for the data object based on the encryption strength
However, Ballard in an analogous art discloses: determining an encryption strength corresponding to the encrypted instance of the data object; (Ballard column 4 lines 23-43 disclose “The sender determines the degree or sophistication of the encryption by specifying a key length … the sender defines one or access parameters, such as an expiration date/time, a maximum number of times the message is permitted to be decrypted, a time period during which the message can be decrypted” which is interpreted determining the key strength through the key length corresponding to the encrypted message. Similarly there is also another determination on the receiver end to determine which key to use corresponding to the encrypted message, see Ballard column 5 lines 34-50).
determining a hibernation rate defined for the data object based on the encryption strength (Ballard, same column 4 lines 23-43, disclose “The sender determines the degree or sophistication of the encryption by specifying a key length … the sender defines one or access parameters, such as an expiration date/time, a maximum number of times the message is permitted to be decrypted, a time period during which the message can be decrypted” which is interpreted that the determined key has a pre-determined hibernation rate. Additionally, the decrypted message comprises clear text as disclosed by Ballard column 6 lines 14-30 that recites the source format, which is the decrypted message, includes “The result of the decryption is a source format of the decrypted message … source formats include ascii text, a word processor format, HTML, PDF, GIF, rich text format or some proprietary or standard text, non-text or combined text and non-text format”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biovie with determining an encryption strength corresponding to the encrypted instance of the data object; determining a hibernation rate defined for 

With respect to claim 2, Boivie in view of Himmel, and Ballard disclose: The method of Claim 1, further comprising, in response to expiration of the access window, erasing the cleartext instance of the data object from the clearcache. (Himmel column 5 lines 1-10 disclose “The present invention provides a mechanism for selectively clearing unique cached data from a browser's cache and history list” wherein the prior art cache is mapped to the clearcache and as explained in claim 1 the data loaded on the browser window is in unencrypted format).

With respect to claim 3, Boivie in view of Himmel, and Ballard disclose: The method of Claim 1, further comprising: identifying an application requesting access to the data object; and defining the hibernation rate based on the requesting application. (Himmel column 5 lines 40-50 disclose the “ClearCache” tag wherein the “tags may be dynamically generated by applications, such as JavaScript” which is interpreted by the examiner that the tag identified by the JavaScript in the requesting application result in defining the hibernation rate).

With respect to claim 6, Boivie  in view of Himmel, and Ballard disclose: The method of Claim 1, further comprising: identifying a key length used to encrypt the data object being requested; and defining the hibernation rate based on the key length. (Ballard column 4 lines 23-43 disclose “The sender determines the degree or sophistication of the encryption by specifying a key length … the 

With respect to claim 7, Boivie  in view of Himmel, and Ballard disclose: The method of Claim 2, further comprising: after expiration of the access window and erasure of the cleartext instance from the clearcache, (Himmel column 5 lines 25-40 disclose clearing a cache of a browser cleartext page after timer expires) responsive to receiving another call for the data object, re-decrypting the encrypted instance in the cryptcache to another cleartext instance; (Himmel column 2 lines 13-31 disclose the standard browser operation wherein “once a browser window displays an encrypted page, the disk cache retains an unencrypted copy of the page in an unencrypted form” which is interpreted that responsive to receiving every new call request for a JavaScript data object the encrypted data is decrypted to a cleartext wherein in view of Biovie paragraph [0008] disclosing wherein the encrypted instance is in the cryptcache).
storing the another instance in the clearcache; (Himmel column 2 lines 13-31 discloses every page instance is stored in a clearcache).
initiating a new access window; (Himmel column 5 lines 45-65 disclose “when browser 300 encounters a page” which is interpreted as initiating a new access window).
and enabling access to the another instance in the clearcache for the new access window. (Himmel column 5 lines 45-65 continues to disclose in this other instance of a new access window “the page will be cached”).

With respect to claim 8, Boivie discloses: A system, comprising: a data storage device having a data object stored therein in an encrypted format; (see Boivie, FIG. 1 unit 105) a storage manager configured to retrieve an encrypted instance of the data object from the data storage device and store the encrypted instance in a cryptcache; (Boivie paragraph [0008] discloses retrieving encrypted data from external memory 105 and storing it in L2 Cache).
and a cryptcache manager configured to: decrypt the encrypted instance in the cryptcache to a cleartext instance of the data object (Boivie paragraph [0008] discloses decrypting the encrypted data) and store the cleartext instance of the data object in a clearcache; (Boivie paragraph [0008] discloses storing the clear data in L1 Cache).
Biovie does not explicitly disclose defining a hibernation rate for the data object. Furthermore, does not explicitly disclose setting an access window limiting availability to the cleartext instance.
However, Himmel in an analogous art discloses: determine a hibernation rate for the data object, the hibernation rate defining an amount of time the data object may be in a cleartext form; (Himmel column 2 lines 13-31 disclose “once a browser window displays an encrypted page, the disk cache retains an unencrypted copy of the page in an unencrypted form” wherein column 5 lines 25-40 disclose defining amount of timer wherein unencrypted data remains in cache, for example, causing “page to be cached for 10 days” wherein column 5 lines 48-65 disclose the timer for the hibernation rate could be set by system administrator or HTML tag).
and secure the cleartext instance of the data object in the clearcache by setting an access window limiting access to the cleartext instance of the data object in the clearcache corresponding to the hibernation rate. (Himmel column 5 lines 25-40 disclose defining amount of timer wherein unencrypted data remains in cache, for example, causing “page to be cached for 10 days”. In this embodiment the access window limiting availability to the cleartext instance of the data object in the clearcache would be 10 days which is the hibernation rate).

Biovie does not explicitly disclose: determine an encryption strength corresponding to the encrypted instance of the data object to determine a hibernation rate for the data object
However, Ballard in an analogous art discloses: determine an encryption strength corresponding to the encrypted instance of the data object (Ballard column 4 lines 23-43 disclose “The sender determines the degree or sophistication of the encryption by specifying a key length … the sender defines one or access parameters, such as an expiration date/time, a maximum number of times the message is permitted to be decrypted, a time period during which the message can be decrypted” which is interpreted determining the key strength through the key length corresponding to the encrypted message. Similarly there is also another determination on the receiver end to determine which key to use corresponding to the encrypted message, see Ballard column 5 lines 34-50).
to determine a hibernation rate for the data object (Ballard, same column 4 lines 23-43, disclose “The sender determines the degree or sophistication of the encryption by specifying a key length … the sender defines one or access parameters, such as an expiration date/time, a maximum number of times the message is permitted to be decrypted, a time period during which the message can be decrypted” which is interpreted that the determined key has a pre-determined hibernation rate. Additionally, the decrypted message comprises clear text as disclosed by Ballard column 6 lines 14-30 that recites the source format, which is the decrypted message, includes “The result of the decryption is a source format of the decrypted message … source formats include ascii text, a word processor format, HTML, PDF, GIF, rich text format or some proprietary or standard text, non-text or combined text and non-text format”).


With respect to claim 9, Boivie in view of Himmel, and Ballard disclose: The system of Claim 8, wherein the cryptcache manager is configured to, in response to expiration of the access window, cause the cleartext instance of the data object to be erased from the clearcache. (Himmel column 5 lines 1-10 disclose “The present invention provides a mechanism for selectively clearing unique cached data from a browser's cache and history list” wherein the prior art cache is mapped to the clearcache and as explained in claim 1 the data loaded on the browser window is in unencrypted format).

With respect to claim 10, Boivie in view of Himmel, and Ballard disclose: The system of Claim 8, wherein the cryptcache manager is configured to: identify an application requesting access to the data object; and define the hibernation rate based on the requesting application. (Himmel column 5 lines 40-50 disclose the “ClearCache” tag wherein the “tags may be dynamically generated by applications, such as JavaScript” which is interpreted by the examiner that the tag identified by the JavaScript in the requesting application result in defining the hibernation rate).

With respect to claim 13, Boivie in view of Himmel, and Ballard disclose: The system of Claim 8, wherein the cryptcache manager is configured to: identify a key length used to encrypt the data object being requested; and define the hibernation rate based on the key length. (Ballard column 4 lines 23-43 disclose “The sender determines the degree or sophistication of the encryption by specifying a key length … the sender defines one or access parameters, such as an expiration date/time, a maximum number of times the message is permitted to be decrypted, a time period during which the message can be decrypted” which is interpreted determining the key strength through the key length corresponding to the encrypted message. Similarly there is also another determination on the receiver end to determine which key to use corresponding to the encrypted message, see Ballard column 5 lines 34-50).

With respect to claim 14, Boivie in view of Himmel, and Ballard disclose: The system of Claim 9, wherein the cryptcache manager is configured to: after expiration of the access window and erasure of the cleartext instance from the clearcache, (Himmel column 5 lines 25-40 disclose clearing a cache of a browser cleartext page after timer expires).
responsive to receiving another call for the data object, re-decrypt the encrypted instance in the cryptcache to another cleartext instance; (Himmel column 2 lines 13-31 disclose the standard browser operation wherein “once a browser window displays an encrypted page, the disk cache retains an unencrypted copy of the page in an unencrypted form” which is interpreted that responsive to receiving every new call request for a JavaScript data object the encrypted data is decrypted to a cleartext wherein in view of Biovie paragraph [0008] disclosing wherein the encrypted instance is in the cryptcache).
store the another instance in the clearcache; (Himmel column 2 lines 13-31 discloses every page instance is stored in a clearcache).
initiate a new access window; (Himmel column 5 lines 45-65 disclose “when browser 300 encounters a page” which is interpreted as initiating a new access window).
and enable access to the another instance in the clearcache for the new access window. (Himmel column 5 lines 45-65 continues to disclose in this other instance of a new access window “the page will be cached”).

With respect to claim 15, Boivie discloses: A computer program product for secure data storage and access, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: retrieve an encrypted instance of a data object from a data store; store the retrieved encrypted instance of the data object in a cryptcache; (Boivie paragraph [0008] discloses retrieving encrypted data from external memory 105 and storing it in L2 Cache).
decrypt the encrypted instance in the cryptcache to a cleartext instance of the data object (Boivie paragraph [0008] discloses decrypting the encrypted data) and store the cleartext instance of the data object in a clearcache; (Boivie paragraph [0008] discloses storing the clear data in L1 Cache).
Biovie does not explicitly disclose defining a hibernation rate for the data object. Furthermore, does not explicitly disclose setting an access window limiting availability to the cleartext instance.
However, Himmel in an analogous art discloses: determine a hibernation rate for the data object, the hibernation rate defining an amount of time the data object may be in a cleartext form; (Himmel column 2 lines 13-31 disclose “once a browser window displays an encrypted page, the disk cache retains an unencrypted copy of the page in an unencrypted form” wherein column 5 lines 25-40 disclose defining amount of timer wherein unencrypted data remains in cache, for example, causing “page to be cached for 10 days” wherein column 5 lines 48-65 disclose the timer for the hibernation rate could be set by system administrator or HTML tag).
and secure the cleartext instance of the data object in the clearcache by setting an access window limiting accessibility to the cleartext instance of the data object in the clearcache corresponding to the hibernation rate. (Himmel column 5 lines 25-40 disclose defining amount of timer wherein unencrypted data remains in cache, for example, causing “page to be cached for 10 days”. In this embodiment the access window limiting availability to the cleartext instance of the data object in the clearcache would be 10 days which is the hibernation rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biovie to allow defining the hibernation rate as disclosed by Himmel to allow users to browse using different machines without the security concern that their history or their cleartext data could be tracked (see Himmel column 2 lines 32-60).
Biovie does not explicitly disclose: determine an encryption strength corresponding to the encrypted instance of the data object to determine a hibernation rate for the data object
However, Ballard in an analogous art discloses: determine an encryption strength corresponding to the encrypted instance of the data object (Ballard column 4 lines 23-43 disclose “The sender determines the degree or sophistication of the encryption by specifying a key length … the sender defines one or access parameters, such as an expiration date/time, a maximum number of times the message is permitted to be decrypted, a time period during which the message can be decrypted” which is interpreted determining the key strength through the key length corresponding to the encrypted message. Similarly there is also another determination on the receiver end to determine which key to use corresponding to the encrypted message, see Ballard column 5 lines 34-50).
to determine a hibernation rate for the data object (Ballard, same column 4 lines 23-43, disclose “The sender determines the degree or sophistication of the encryption by specifying a key length … the sender defines one or access parameters, such as an expiration date/time, a maximum number of times the message is permitted to be decrypted, a time period during which the message can 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biovie with determining an encryption strength corresponding to the encrypted instance of the data object; determining a hibernation rate defined for the data object based on the encryption strength as disclosed by Ballard because as the applications for network communications grow, there are many types of transactions to be handled over a network. In some it may be preferable not to assume the receiver will maintain the security of confidential information. Accordingly, there is a need to provide security which limits the receiver's access to received communications (see Ballard column 1 lines 20-40).

With respect to claim 16, Boivie in view of Himmel, and Ballard disclose: The computer program product of Claim 15, wherein the program instructions are executable by the processor to, in response to expiration of the access window, cause the cleartext instance of the data object to be erased from the clearcache. (Himmel column 5 lines 1-10 disclose “The present invention provides a mechanism for selectively clearing unique cached data from a browser's cache and history list” wherein the prior art cache is mapped to the clearcache and as explained in claim 1 the data loaded on the browser window is in unencrypted format).

With respect to claim 17, Boivie in view of Himmel, and Ballard disclose: The computer program product of Claim 15, wherein the program instructions are executable by the processor to cause the processor to:  Page 5 of 11 Tackabury -15/833,944identify an application requesting access to the data object; and define the hibernation rate based on the requesting application. (Himmel column 5 lines 40-50 disclose the “ClearCache” tag wherein the “tags may be dynamically generated by applications, such as JavaScript” which is interpreted by the examiner that the tag identified by the JavaScript in the requesting application result in defining the hibernation rate).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boivie in view of Himmel, and Ballard as applied to claims 1-3, 7-10, and 14-17 above, and further in view of Fickie et al. (US 7685368 B1) hereinafter referred to as Fickie.

With respect to claim 4, Boivie in view of Himmel, and Ballard disclose: The method of Claim 1, 
They do not explicitly disclose the rest of the claim.
However, Fickie in a similar field of endeavor discloses: further comprising: identifying a type of the data object being requested; and defining the hibernation rate based on the type of the data object. (Fickie column 6 lines 21-32 discloses identifying an “object” being requested in cache which is mapped to the data object wherein each data object type has an associated timer 135.The prior art does not recite that the data is encrypted, which means it is cleartext data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boivie, Himmel, and Ballard with access window based on type of data object disclosed by Fickie in order to set the access window for the cleartext instance based on the type of data object in order to create a control timer method for maintaining the duration of cache availability (see Fickie column 8 lines 17-40).

With respect to claim 11, Boivie in view of Himmel, and Ballard disclose: The system of Claim 8, 
They do not explicitly disclose the rest of the claim.
However, Fickie in a similar field of endeavor discloses: wherein the cryptcache manager is configured to: identify a type of the data object being requested; and define the hibernation rate based on the type of the data object. (Fickie column 6 lines 21-32 discloses identifying an “object” being requested in cache which is mapped to the data object wherein each data object type has an associated timer 135.The prior art does not recite that the data is encrypted, which means it is cleartext data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boivie, Himmel, and Ballard with access window based on type of data object disclosed by Fickie in order to set the access window for the cleartext instance based on the type of data object in order to create a control timer method for maintaining the duration of cache availability (see Fickie column 8 lines 17-40).

With respect to claim 18, Boivie in view of Himmel, and Ballard disclose: The computer program product of Claim 17, 
They do not explicitly disclose the rest of the claim.
However, Fickie in a similar field of endeavor discloses: wherein the program instructions are executable by the processor to: identify a type of the data object being requested; and define the hibernation rate based on the type of the data object. (Fickie column 6 lines 21-32 discloses identifying an “object” being requested in cache which is mapped to the data object wherein each data object type has an associated timer 135.The prior art does not recite that the data is encrypted, which means it is cleartext data).
.

Claims 5, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boivie in view of Himmel, and Ballard as applied to claims 1-3, 7-10, and 14-17 above, and further in view of Reus et al. (US 8171560 B2) hereinafter referred to as Reus.

With respect to claim 5, Boivie  in view of Himmel, and Ballard disclose: The method of Claim 1, 
They do not explicitly disclose the rest of the claim.
However, Reus in an analogous art discloses: further comprising: identifying an encryption method used to encrypt the data object being requested; and defining the hibernation rate based on the encryption method. (Reus in column 6 lines 55 to column 7 line 5 and column 7 lines 21-45 disclose that an identified “EncryptionMethod” is a factor determining the “ExpirationDate” for encrypted data in unencrypted format). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boivie, Himmel, and Ballard as combined above with access window based on encryption method disclosed by Reus to identify an encryption method used to encrypt the data object being requested; and setting the access window for the cleartext instance based on the encryption method in order to “to protect content from early release” so that encryption key data is not visible until the actual key package release data (see Reus column 7 lines 39-45).

With respect to claim 12, Boivie in view of Himmel, and Ballard disclose: The system of Claim 8, 
They do not explicitly disclose the rest of the claim.
However, Reus in an analogous art discloses: wherein the cryptcache manager is configured to: identify an encryption method used to encrypt the data object being requested; and define the hibernation rate based on the encryption method. (Reus in column 6 lines 55 to column 7 line 5 and column 7 lines 21-45 disclose that an identified “EncryptionMethod” is a factor determining the “ExpirationDate” for encrypted data is unencrypted format). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boivie, Himmel, and Ballard as combined above with access window based on encryption method disclosed by Reus to identify an encryption method used to encrypt the data object being requested; and setting the access window for the cleartext instance based on the encryption method in order to “to protect content from early release” so that encryption key data is not visible until the actual key package release data (see Reus column 7 lines 39-45).

With respect to claim 19, Boivie in view of Himmel, and Ballard disclose: The computer program product of Claim 15, 
They do not explicitly disclose the rest of the claim.
However, Reus in an analogous art discloses: wherein the program instructions are executable by the processor to cause the processor to: identify an encryption method used to encrypt the data object being requested; and define the hibernation rate based on the encryption method. (Reus in column 6 lines 55 to column 7 line 5 and column 7 lines 21-45 disclose that an identified “EncryptionMethod” is a factor determining the “ExpirationDate” for encrypted data is unencrypted format). 


With respect to claim 20, Boivie in view of Himmel, Ballard and Reus disclose: The computer program product of Claim 19, wherein the program instructions are executable by the processor to cause the processor to: identify a key length used to encrypt the data object being requested; and define the hibernation rate based on the key length. (Ballard column 4 lines 23-43 disclose “The sender determines the degree or sophistication of the encryption by specifying a key length … the sender defines one or access parameters, such as an expiration date/time, a maximum number of times the message is permitted to be decrypted, a time period during which the message can be decrypted” which is interpreted determining the key strength through the key length corresponding to the encrypted message. Similarly there is also another determination on the receiver end to determine which key to use corresponding to the encrypted message, see Ballard column 5 lines 34-50). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493 

/Michael Simitoski/Primary Examiner, Art Unit 2493